Citation Nr: 1427192	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael S. Just, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2012 and December 2012, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its December 2012 decision and remand, the Board granted an initial rating for PTSD in excess of 50 percent prior to June 14, 2012, denied an initial rating for PTSD in excess of 70 percent since June 14, 2012, and remanded the issue of entitlement to a TDIU.  

Subsequently, the Veteran appealed the Board's December 2012 decision and remand to the United States Court of Appeals for Veterans Claims (Court).  By order dated August 2013, the Court granted a Joint Motion for Remand (JMR), vacating the December 2012 Board decision and remand specifically for the issue of entitlement to an initial rating greater than 70 percent.  The Court remanded that issue for compliance with the terms of the JMR. 

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board must remand the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD in compliance with the August 2013 Order of the Court pursuant to a Joint Motion.





Accordingly, the case is REMANDED for the following action:

1.  After obtaining the VA TDIU examination report directed by the Board's December 2012 Remand, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


